                                       HUI CHEN & ASSOCIATES, PLLC
                                                COUNSELLORS AT LAW
HUI CHEN*                                   136-20 38TH AVENUE, SUITE 9E
NATELLA VINNIKOV*                                FLUSHING, NY 11354               MANHATTAN OFFICE
CHEN CHEN                                                  ---                    481 8TH AVENUE, SUITE 509
                                             TELEPHONE: (718) 463-2666            NEW YORK, NY 10001
*ADMITTED IN NEW JERSEY AND NEW YORK         TELECOPIER: (718) 463-2555
                                         E-MAIL: hui.chenlawoffice@gmail.com


November 8, 2019

The Honorable Edgardo Ramos
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

RE:        Gao v. Savour Sichuan Inc. et al., Case No.: 1:19-cv-02515 (ER)

Dear Judge Ramos:

           We represent plaintiff Xiaochun Gao (Ms. Gao) in the above-captioned action. Pursuant

to Your Honor’s Individual Practices and Local Rule 37.2, we respectfully write to request a pre-

motion conference seeking leave to file a motion to compel under Fed R. of Civ. P. 37(a)(1).

This letter summarizes the bases for such a motion.

           On September 17, 2019 our office served Defendants Savour Sichuan Inc et al. the

Plaintiff’s First Request for Production of Documents to Defendants (annexed as Exhibit A) and

Plaintiff’s First Set of Interrogatories to Defendants (annexed as Exhibit B) by serving a copy to

Defendant’s counsel (herein after referred to as “Requests”).

           Our office did not receive any answers to interrogatories nor documents per the request of

document production in accordance with the time limits of 30 days set by the Fed R. Civ. P.

34(b)(2)(a). In light of this deficiency, our office called Defendant’s counsel on Friday October

18, 2019 inquiring the status of the documents. During this call, Defendant’s counsel requested

another copy of the Requests be sent to their office. Our office sent Defendant’s counsel an email
on October 21, 2019 with the Requests attached (annexed as Exhibit C), and in the email

inquired whether Defendant’s counsel would like a reasonable extension of time.

       Defendant’s counsel replied via email on the same date stating that Defendants had been

away, but was expected to return on that same day, and that he needed a few days to produce the

requested documents and answers (annexed as Exhibit D).

       On October 31, 2019 our office sent another email to Defendant’s counsel requesting

production of the requested documents and answer (annexed as Exhibit E). In the email we

inquired whether Defendant’s counsel would be able to provide a time to which the requested

documents and answer would be produced. Defendant’s counsel replied immediately stating that

they wonder the same about Plaintiff’s responses as well (annexed as Exhibit F).

       Our office immediately called Defendant’s counsel informing them that we have not been

served any requests for document production nor requests for answers to interrogatories.

Defendant’s counsel stated that they would send a copy to our office, but failed to do so to date,

and have yet to produce the requested documents and answers to interrogatories to date.

       Ms. Gao is severely prejudiced by Defendant’s failure to cooperate in discovery because

Defendants have exclusive control of almost all the information on which Ms. Gao’s claims

depend. In light of these circumstances, Ms. Gao, by and through her attorney, Hui Chen &

Associates, PLLC, in accordance with Your Honor’s Individual Practices and Local Rule 37.2,

respectfully requests a pre-motion conference for the purpose of efficiently resolving all

discovery disputes.



                                                     Hui Chen and Associates, P.L.L.C.


                                                     _/s/ Hui Chen_______________
                                                    By: Hui Chen, Esq.
                                                    136-20 38th Ave., Suite 9E
                                                    Flushing, NY 11354
                                                    Tel: (718) 463-2666
                                                    Email: hui.chenlawoffice@gmail.com
                                                    Attorneys for Plaintiff(s)




A pre-motion conference will be held on November 26, 2019
at 11:00 a.m. The defendant is ordered to respond to the
plaintiff's letter by Wednesday, November 20.




          Nov. 12, 2019
